UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7605


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MELVIN DARTFIELD CHRISTIAN, a/k/a Melvin D. Christian,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:10-cr-00200-JRS-1; 3:12-cv-00702-JRS)


Submitted:   April 30, 2015                     Decided:   May 6, 2015


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Melvin Dartfield Christian, Appellant Pro Se. Richard Daniel
Cooke, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Melvin    Dartfield      Christian       seeks    to       appeal    the    district

court’s    order     denying     relief    on    his    28    U.S.C.       § 2255    (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a     certificate     of     appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2012).           A certificate of appealability will not

issue     absent     “a     substantial     showing          of     the    denial    of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that    reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,          537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Christian has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                               We

dispense     with        oral   argument    because          the     facts    and     legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3